EXHIBIT 10.11 ACT OF FOURTH AMENDMENT OF MULTIPLE OBLIGATIONS MORTGAGE BE IT KNOWN, that on the dates hereinafter set forth, before the undersigned Notaries Public, duly commissioned and qualified, and in the presence of the undersigned competent witnesses, personally came and appeared: THE OLD EVANGELINE DOWNS, L.L.C. (TIN: 72-1280511), formerly named The Old Evangeline Downs, L.C., a limited liability company duly organized, validly existing and in good standing under the laws of the State of Louisiana, and has its registered office at One American Place, Ninth Floor, Baton Rouge, LA 70825, appearing herein through Natalie Schramm,, its Chief Financial Officer, being duly authorized by virtue of a Consent of the Sole Member, a copy of which is on file and of record, hereinafter referred to as “Mortgagor”, and WELLS FARGO FOOTHILL, INC., a corporation organized and existing under the laws of the State of California, as agent for the lenders which are parties to that certain Loan and Security Agreement dated as of June 16, 2004, by and among Mortgagor, Diamond Jo, LLC (formerly known as Peninsula Gaming Company, LLC), Diamond Jo Worth, LLC, Peninsula Gaming, LLC and Mortgagor, as borrowers, the lenders party thereto, and Wells Fargo Foothill, Inc., as the arranger and agent for the lenders party thereto,as amended by that certain First Amendment to Loan and Security Agreement dated as of November 10, 2004, as further amended by that certain Second Amendment to Loan and Security Agreement dated as of July 12, 2005, as further amended that certain Third Amendment to Loan and Security Agreement and Consent dated as of December 6, 2006, as amended that certain Fourth Amendment to Loan and Security Agreement and Consent dated as of December 22, 2006, as supplemented by that certain Borrower Supplement No. 1 dated as of May 13, 2005, as supplemented by that certain Borrower Supplement dated as of August 6, 2009 (collectively, the “Existing Loan Agreement”), which Existing Loan Agreement has been amended and restated by that certain Amended and Restated Loan and Security Agreement dated as of even date herewith (as amended, restated, supplemented or otherwise modified from time to time, the “Loan Agreement”), by and among Diamond Jo, LLC (formerly known as Peninsula Gaming Company, LLC), Diamond Jo Worth, LLC, Peninsula Gaming, LLC and Mortgagor, as borrowers, the lenders party thereto (the “Lenders”) and Wells Fargo Foothill, Inc., as the arranger and agent for the Lenders, appearing herein through its duly authorized representative, hereinafter referred to as “Mortgagee”, LEGAL_US_W # who declared that: By Multiple Obligations Mortgage dated June 16, 2004, effective as of June 16, 2004, recorded on June 16, 2004 as Original Act No. 926580, Mortgage Book 1210, page 99 of the official records of St. Landry Parish, Louisiana, and on June 17, 2004 in Mortgage Book 613, Entry No. 177 of the official records of West Baton Rouge Parish, Louisiana, as amended pursuant to (i) that certain Act of Amendment of Multiple Obligations Mortgage recorded on November 12, 2004 as Original Act No. 934609, Mortgage Book 1230, page 523 of the official records of
